Martin, J.
The defendants are appellants from a judgment against them, as maker and endorser of their respective promissory notes.
The case is perfectly similar to that of the same plaintiff against Chambers, just decided, supra p. 62. The present defendants made a joint purchase from G. & E. Chrétien, of a tract of land, and each of them gave his note endorsed by the other, which notes were endorsed by the Chretiens to the plaintiff, without recourse. They made the same defence as Chambers did in the preceding case, and the same evidence was given. Our judgment, therefore, must be the same.

Judgment affirmed.